Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is Non-Final Office Action in responses to Preliminary Amendments filed 02/17/2021; was originally filed 12/10/2020; is a continuation of 16408046, filed 05/09/2019, now U.S. Patent #10867127; 16408046 is a continuation of 15612979, filed 06/02/2017, now U.S. Patent #10289670; 15612979 is a continuation of 14993988, filed 01/12/2016, now U.S. Patent #9703766. 
Claims 21-40 are pending; claims 21, 33 and 40 are independent claims.  Claim(s) 21-40 are new. Claim(s) 1-20 are cancelled.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 02/12/2021, is attached to this Office Action.

       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-27 of U.S. Patent 10,867,127 issued 12/15/2020 to Patent Application 16/408,046 filed 05/09/2019 (hereinafter, “Patent ‘127”).
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method for rendering page; generating, by the computing system, one or more wrapping regions based on the digital source document, wherein each wrapping region comprises fragment runs, and wherein each fragment run comprises text fragments of the digital source document that are adjacent to one another and within a horizontal separation threshold and a vertical separation threshold; .....wherein classifying each of the one or more wrapping regions comprises calculating, for each of the one or more wrapping regions, a tabular score, a narrative score, and a label score, wherein each of the tabular score, the narrative score, and the label score is a measure of qualification of a wrapping region as a tabular block type, as a narrative block type, and as a label block type....
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application a method including receiving a plurality of wrapping regions, wherein each of the wrapping regions comprises respective fragments of text from an electronic source document;... adding the plurality of wrapping region groups to a coordinate map; selecting a first wrapping region group from the plurality wrapping region groups; extending a boundary of the first wrapping region group on the coordinate map; determining that the extended boundary of the first wrapping region group intersects a second boundary of a second wrapping 
In the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as describers in Paten ‘127, i.e., a method for method for rendering page; generating, by the computing system, one or more wrapping regions based on the digital source document, wherein each wrapping region comprises fragment runs, and wherein each fragment run comprises text fragments of the digital source document that are adjacent to one another and within a horizontal separation threshold and a vertical separation threshold; .....wherein classifying, by the computing system, each of the one or more wrapping regions, wherein classifying each of the one or more wrapping regions comprises calculating, for each of the one or more wrapping regions, a tabular score, a narrative score, and a label score, wherein each of the tabular score, the narrative score, and the label score is a measure of qualification of a wrapping region as a tabular block type, as a narrative block type, and as a label block type, respectively; generating, by the computing system, one or more blocks of wrapping regions based on the classifications of the one or more wrapping regions....as drafted by patent ‘127. [see the claim(s) text comparison for details).
Thus they are both exhibiting similar they are both exhibiting similar method for method for rendering page; generating, by the computing system, one or more wrapping regions based on the digital source document, wherein each wrapping region comprises fragment runs, and wherein each fragment run comprises text fragments of the digital 
Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The Claims are comparing as following:
Claim(s) 21-40 of current application and Claim(s) 1-27 of the Patent ‘127 are compared as follows, 
  Current Application 
Patent ‘127

Claim(s) 21-40
 
Claim(s) 1-27
receiving a plurality of wrapping regions, wherein each of the wrapping regions comprises one or more respective fragments of text from an electronic source document; generating a plurality of wrapping region groups, wherein each of the wrapping regions is added to a corresponding one of the wrapping region groups; 

adding the plurality of wrapping region groups to a coordinate map; selecting a first wrapping region group from the plurality wrapping region groups; extending a boundary of the first wrapping region group on the coordinate map; determining that the extended boundary of the first wrapping region group intersects a second boundary of a second wrapping region group of the plurality wrapping region groups; determining a merge score for the second wrapping region group; determining based on the merge score for the second wrapping region group, whether to merge the second wrapping region group with the first wrapping region group;

generating one or more tables based on the determination whether to merge the second wrapping region group with the first wrapping region group; and

 providing an electronic output document comprising the one or more tables...


rendered page; generating, by the computing system, one or more wrapping regions based on the digital source document, wherein each wrapping region comprises one or more fragment runs, and wherein each fragment run comprises one or more text fragments of the digital source document that are adjacent to one another and within a horizontal separation threshold and a vertical separation threshold;


 classifying, by the computing system, each of the one or more wrapping regions, wherein classifying each of the one or more wrapping regions comprises calculating, for each of the one or more wrapping regions, a tabular score, a narrative score, and a label score, wherein each of the tabular score, the narrative score, and the label score is a measure of qualification of a wrapping region as a tabular block type, as a narrative block type, and as a label block type, respectively; generating, by the computing system, one or more blocks of wrapping regions based on the classifications of the one or more wrapping regions; 


generating, by the computing system, one or more tables based on one or more blocks of wrapping regions; and 


providing, by the computing system, an electronic document comprising the one or more tables ...




 Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 as drafted; is depended to cancelled claim 1.   Appropriate correction is required.

Allowable Subject Matter
Claim(s) 22-40 would be allowable if filing “Terminal Disclaimer” to remedy the nonstatutory double patenting rejection presented din this Office Action and amending claim 22 to correct its dependency claim.

Conclusion              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al., (“US 20130124953A1” filed 07/28/2010 [hereinafter “Fan”], relates to a method for producing web page content includes identifying blocks within a web page [Abstract]; In addition, Fan includes a block engine, that identifying blocks within a web page. A block is a visible region of a rendered web page that contains a visually distinct portion of the web page's content, such as text and/or image and its relative size and position with respect to other blocks [Para(s) 18-19]; where a text block is consecutive text segment followed by a line break. A text block may span multiple DOM nodes. text alignment, regular character count, link character count and bold character count [Para 25].

Steele et al., (“US20120311436A1” -filed 06/03/2011 [hereinafter “Steele”], determining dimensions of a page layout area available to display the plurality of articles (e.g., a tabular score, a narrative score, and a label); generating a page layout by: assigning a first layout region to occupy the page layout area, a size of the first layout region being based at least in part upon content of a first article of the plurality of articles; subdividing a remaining area of the page layout area not occupied by the first layout region into one or more subdivisions having at least a minimum dimension, each of said one or more subdivisions being either horizontally adjacent or vertically adjacent to the first layout region; and for each of the one or more subdivisions as a new layout area, assigning a further layout region corresponding to a further article of the plurality of articles to occupy said subdivision; subdividing a further remaining area of the new layout area not occupied by said further layout region into a further one or more subdivisions having at least the minimum dimension, each of said further one or more subdivisions being either horizontally adjacent or vertically adjacent to said further layout region; and repeating said assigning and subdividing for each of said further one or more subdivision until a dimension of a remaining subdivision after said subdividing is less than the minimum dimension; and displaying the first article in maximum and minimum article length and width thus set may take into account the font size used to display content, the display screen resolution, and any margins or padding surrounding each individual article when displayed on the page [Para(s) 31 and 82-86].

McGinnes et al., (“US20050289524A1” -filed 06/22/2005 [hereinafter “McGinnes”] desired tables, forms, and reports, if the desired result is a new application, the database can be created in a particular database format (block 3010). For example, to create a Microsoft Access database, this task typically consists of creating an appropriate database file and then building table, form, and report objects within the database file by executing Visual Basic for Applications and SQL statements. In Oracle, this typically consists of setting up a new schema within an existing database file by executing SQL statements. Once the database is created, the BCIM implements the database tables, columns, indexes, and the like in the database (block 3012). The forms or reports with the appropriate fields, grids, tabs, pictures, and the like are built in a manner appropriate to the selected platform(s). For example, in a Microsoft Access implementation, forms would be included in the database file (block 3014) [Para 314].)
                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177